Citation Nr: 0639419	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  99-07 141	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
generalized anxiety disorder.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to a service-connected 
disability (TDIU). 


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
April 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 1997 by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In August 2003 and in December 2005, the Board remanded the 
claims on appeal for development action.  The case was most 
recently returned to the Board in October 2006.

FINDINGS OF FACT

1.  The appellant's only service-connected disability is 
generalized anxiety disorder. 

2.  Generalized anxiety disorder is primarily manifested by a 
tendency toward constant worrying; the disability is 
productive of moderate social and industrial impairment.

3.  The appellant has multiple non-service-connected physical 
disabilities, which include hypertension and spinal arthritis 
and disc pathology.

4.  The appellant is not in fact unable to obtain and retain 
substantially gainful employment due to generalized anxiety 
disorder.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for generalized anxiety disorder are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9400 (1996); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9400 (2006).  
  

2.   The criteria for a grant of TDIU are not met.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.16 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist  

VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the veteran in April 2004 and April 2005 by VA's Appeals 
Management Center in Washington, DC, satisfied the statutory 
and regulatory duty to notify provisions.  VA has afforded 
the veteran psychiatric examinations and neuropsychological 
testing for disability evaluation purposes.  There is no 
indication in the record that additional evidence material to 
the issue decided herein which is not part of the veteran's 
claims file is available.  Therefore, the Board finds that VA 
has met the duties to notify and to assist required by law as 
to the claim decided herein.  

The adjudication of the veteran's claims on appeal was prior 
to the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  The VCAA notice provided to the veteran by the 
RO was the kind of remedial notice which the Court found in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), to be 
permissible under the applicable statute and regulations.  In 
view of the fact that the veteran and his representative have 
had ample opportunity during the more than ten years that his 
appeal has been pending to submit evidence and argument in 
support of his claims, the timing of the VCAA notice provided 
to the veteran was in no way prejudicial to him.    

Increased Rating Claim

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  When 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).

The criteria for rating psychiatric disabilities were revised 
effective November 7, 1996.  See 61 Fed. Reg. 52700 (Oct. 8, 
1996).  The veteran filed his claim for increase on May 22, 
1996, so the revised criteria apply in his case to the 
evidence of record which occurred or was compiled after 
November 7, 1997, and the prior criteria apply to the 
evidence which occurred or was compiled earlier.

Prior to November 7, 1996, 38 C.F.R. § 4.132, Diagnostic 
Code 9400 provided that a 50 percent evaluation for 
generalized anxiety disorder required that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired, and that, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels be so reduced as to result in considerable 
industrial impairment.  

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and  persistence that there was 
severe impairment in the ability to obtain or retain 
employment. 

A regulation provided that, in cases in which the only 
compensable service connected disability was a mental 
disorder assigned a 70 percent evaluation and such mental 
disorder precluded a veteran from securing or following a 
substantially gainful occupation, the mental disorder shall 
be assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  38 C.F.R. § 4.16(c) (1996).
 
A 100 percent rating required that the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; totally 
incapacitating symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  The 
criteria in 38 C.F.R. § 4.132 for a 100 percent rating for 
psychiatric disability were each independent basis for 
granting a 100 percent evaluation and that, whenever 
unemployability was caused solely by a service-connected 
mental disorder, a 100 percent schedular rating was 
warranted.  Johnson v. Brown, 7 Vet. App. 95 (1995).  

Under the revised criteria, 38 C.F.R. § 4.130, Diagnostic 
Code 9400, pertaining to generalized anxiety disorder, and a 
General Formula for Rating Mental Disorders, provide that a 
50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as:  Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

In Mauerhan v. Principi, 16 Vet. App. 436, 441-443 (2002), 
the United States Court of Appeals for Veterans Claims 
(Court) noted that the symptoms recited in the General 
Formula for Rating Mental Disorders of 38 C.F.R. § 4.130 
follow the phrase "such symptoms as" and that 'such as' 
means "for example" or "like or similar to."  The Court 
stated that the factors listed in the rating formula are 
"examples" of conditions which warrant particular ratings 
and that, without those examples, differentiating one 
evaluation from the next higher evaluation would be extremely 
ambiguous.  The Court stated that the VA Secretary, acting 
within his authority to adopt and apply schedule of ratings, 
chose to create a general rating formula for mental disorders 
and that the Secretary's use of the phrase "such symptoms 
as" followed by a list of examples provides guidance as to 
the severity of symptoms contemplated for each rating, in 
addition to permitting consideration of other symptoms, 
particular to each veteran and disorder, and the effect of 
those symptoms on the claimant's social and work situation.  
The Court held in Mauerhan that, in rating mental disorders, 
VA is to consider all symptoms of a claimant's condition 
which affect the level of occupational and social impairment, 
including, if applicable, those identified in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV).  

The disability picture presented by the competent medical 
evidence of record in the appellant's case and by other 
credible evidence in his case does not more nearly 
approximate the criteria for a schedular evaluation of 70 
percent for generalized anxiety disorder than the schedular 
criteria for the currently assigned 50 percent evaluation. 

During the appeal period in this case, the evidence of record 
pertaining to the period prior to November 7, 1996, included: 
a report dated in September 1993 by a private psychiatrist 
who had treated the veteran since August 1992; a decision 
dated in May 1993 by an administrative law judge (ALJ) of the 
Social Security Administration (SSA) granting the veteran's 
claim for disability benefits under laws administered by that 
agency; the report of a VA psychiatric examination of the 
veteran in September 1993; and the finding in May 1996 by the 
Vocational and Rehabilitation & Counseling Division of the RO 
that the veteran's achievement of a vocational goal was not 
feasible.

The veteran's private treating psychiatrist found that as of 
September 1993 the appropriate Axis I diagnosis was 
schizophrenia and that the veteran's tendency to become 
depressed and his paranoid ideation, which was at times 
delusional, were manifestations of a schizophrenic disorder.

The ALJ of SSA made a finding that the veteran was under a 
disability for Social Security benefit purposes due to the 
combined effects of multiple physical disabilities, including 
degenerative disc disease of the spine and hypertension, and 
the acquired psychiatric disorder of chronic undifferentiated 
schizophrenia.

The VA physician who conducted the September 1993 VA 
psychiatric examination reported diagnoses on Axis I of 
generalized anxiety disorder and history of paranoid 
schizophrenia.  He found that the veteran suffered from both 
a chronic psychotic disorder and from a chronic anxiety 
disorder, the combination of which was productive of moderate 
occupational and social impairment.

The VA counseling psychologist and other members of an 
assessment team of the Vocational and Rehabilitation & 
Counseling Division of the RO noted that the veteran was 
being seen by a VA staff psychiatrist at a mental health 
clinic on a monthly basis, that the veteran, who indicated 
that his main reason to apply for VA vocational 
rehabilitation services was that he was bored, complained 
that pain from arthritis restricted his activities and he was 
prevented from substantial gainful work by his various 
disabilities.  At the time of the VA vocational 
rehabilitation assessment of the veteran, he was service-
connected for anxiety with swelling of the hands, rated as 50 
percent disabling.  (The service-connected disability has 
since then been re-characterized as generalized anxiety 
disorder.)  In May 1996, the RO's Vocational and 
Rehabilitation & Counseling Division assessment team found 
that the veteran had an employment handicap, that anxiety 
with swelling of the hands materially contributed to his 
employment handicap, and that the combination of his multiple 
non-service-connected disabilities and his service-connected 
anxiety produced a serious employment handicap.  

No reported findings by the private treating psychiatrist, 
the SSA ALJ, the VA examiner, or the VA vocational 
rehabilitation assessment team show that the veteran's 
service-connected generalized anxiety disorder was productive 
of severe impairment in the appellant's ability to obtain or 
retain employment or in severe social impairment.

Service connection was not and is not in effect for 
schizophrenia or for any other acquired psychiatric disorder 
other than generalized anxiety disorder.  The disabling 
psychiatric disorder last reported by the private 
psychiatrist was a schizophrenic disorder and such disorder, 
not the appellant's service-connected psychiatric disability, 
was the mental disorder which the ALJ found contributed to 
the veteran's industrial impairment.  The VA examining 
psychiatrist found that the appellant's overall psychiatric 
impairment, from the combination of a non-service-connected 
psychotic disorder and his service-connected anxiety 
disorder, was moderate, not severe.  

The VA vocational rehabilitation staff, including the VA 
counseling psychologist, did not find that the appellant had 
a serious employment handicap due to his service-connected 
psychiatric disorder but rather from a combination of 
multiple non-service-connected disabilities and the service-
connected psychiatric disorder.

On this record, there is no basis in fact or in law, to allow 
an evaluation in excess of 50 percent for generalized anxiety 
disorder under the rating criteria in effect prior to 
November 7, 1996.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9400 (1996).

With regard to the veteran's psychiatric status since 
November 7, 1996, the competent and credible evidence of 
record likewise does not demonstrate an increase in severity 
of service-connected generalized anxiety disorder to more 
nearly approximate the schedular criteria for a rating of 70 
percent rather than the schedular criteria for a rating of 50 
percent.  

A VA social worker who conducted a social and industrial 
survey of the veteran in June 1997 stated an opinion that 
nightmares, dreams, and flashbacks of experiences during 
military service in Vietnam may have aggravated the 
appellant's anxiety disorder and that the appellant might be 
unemployable.  However, the rating decision  in September 
1997 denied a claim by the veteran for service connection for 
post-traumatic stress disorder (PTSD) as a result of Vietnam 
service, and that rating action is final, see 38 U.S.C.A. 
§ 7105 (West 2002), so symptomatology attributable to PTSD is 
not ratable by the Board in deciding the issue on appeal of 
entitlement to an increased evaluation for generalized 
anxiety disorder.  

In July 1997, the appellant was administered psychological 
tests by a VA psychologist to evaluate his mental state.  The 
Axis I diagnoses rendered by the VA examiner were alcohol 
dependence, "may explain most of his dysfunction", and 
possible generalized anxiety disorder by history, "although 
nothing in the psychological testing would indicate an 
anxiety disorder."

The veteran next underwent evaluation in July 1997 by a VA 
neuropsychologist, who diagnosed on Axis I generalized 
anxiety disorder, currently mild, alcohol dependence, 
pathological gambling, and cognitive disorder, not otherwise 
specified, mild.  Service connection is not in effect for 
alcohol dependence, pathological gambling, or a cognitive 
disorder.

At a VA psychiatric examination in July 1997, the diagnoses 
on Axis I were alcohol dependence and generalized anxiety 
disorder based only on history as the appellant's 
presentation at the psychiatric interview by the VA examiner 
did not permit "a firm diagnosis."  The examining VA 
psychiatrist assigned a Global Assessment of Functioning 
(GAF) score of 40.  The GAF scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994). A GAF score of 40 denotes 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood.  However, such 
GAF score assigned by the VA examiner in July 1997 was not 
based solely on service-connected generalized anxiety 
disorder and thus is not relevant to the Board's decision on 
the issue on appeal of entitlement to an increased evaluation 
for generalized anxiety disorder.  
 
At a VA psychiatric examination in January 2000, the veteran 
indicated that he was under the care of private physicians 
for arthritis and hypertension and took several prescription 
medications for those diseases.  He stated that he had not 
been hospitalized for any reason since a period of inpatient 
treatment in March 1997 for evaluation of his psychiatric 
status.  The veteran reported that his sleep pattern had 
improved, that he continued to drink beer, and that his 
appetite was good and his weight was stable.  He denied 
engaging in substance abuse and he claimed to have stopped 
gambling.  On mental status examination, the veteran was 
alert, cooperative, and very neatly dressed and groomed.  His 
mood was apprehensive, but he was able to laugh at himself.  
His thinking was logical.  His concentration and memory were 
within normal limits.  The examining VA physician found that 
the veteran had improved with a change in psychoactive 
medication but that his functioning was "still quite 
impaired" and that due to excessive fear [of what or whom 
not specified in the examination report] he would likely have 
difficulty "coping with the stress of everyday work life..."  
The Axis I diagnosis was generalized anxiety disorder.  The 
VA examiner assigned a GAF score of 55, which denotes 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning. 

At a VA psychiatric examination in September 2002, the 
veteran complained of the way arthritis affected his ability 
to dress himself, and it was noted that herniation of discs 
in the cervical segment of his spine (neck) had been 
diagnosed.  The veteran stated that he was seen in a VA 
mental health clinic for anxiety and a "panic disorder", 
which, he said, were not getting better.  On mental status 
examination, the veteran was well-oriented and dressed 
appropriately.  His mood was depressed and his affect was 
flat.  His reasoning and judgment were good.  Recent memory 
was fair; remote memory was poor.  The veteran complained of 
weakness in both of his legs and throughout the clinical 
interview he was constantly moving his legs and feet.  The 
Axis I diagnoses were generalized anxiety disorder, history 
of panic disorder, and rule out depression.  The VA examiner 
assigned a GAF score of 35-40, which denotes major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood.  It is noted that in the 
appellant's case service connection is not in effect for 
depression, and the VA examiner found the veteran's judgment 
and thinking to be good.  The GAF score of 35-40 was not 
based generalized anxiety disorder symptoms only, but also 
reflected impairment resulting from symptoms indicative of 
non-service-connected depression.

At a VA psychiatric examination in May 2005, it was noted 
that the VA mental health clinic now followed the veteran for 
only medication management and he was receiving no 
psychotherapy.  The veteran's primary complaints were of 
anxiety and "worries."  On mental status examination, the 
veteran said that he was worried about his health and 
depressed.  His concentration and attention were within 
normal limits, and his judgment and reasoning were grossly 
intact.  The Axis I diagnosis was generalized anxiety 
disorder.  The VA examiner assigned a GAF score of 50, which 
denotes any serious impairment in social, occupational, or 
school functioning.  The VA examiner commented that the 
veteran has adopted the role of being sick.           

The veteran is not entitled to an evaluation higher than 50 
percent based on the rating criteria effective from November 
7, 1996, because the predominant finding by examining and 
treating mental health professionals has been that his 
overall psychiatric impairment is usually moderate rather 
than severe and because depression, panic disorder, and PTSD, 
to which some of the veteran's symptomatology and level of 
impairment of function by psychiatric symptoms have been 
attributed, are not service-connected disabilities.  

Diagnostic Code 9400 and the general formula for rating 
mental disorders provide that a rating of 50 percent 
encompasses such signs and symptoms as disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships, which 
the veteran has reportedly exhibited during the appeal 
period.  

There have been no clinical findings that the veteran has had 
during the appeal period the following symptoms listed in 
Diagnostic Code 9400 and the general formula for rating 
mental disorders as indicative of psychiatric impairment at 
the 70 percent level: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance and hygiene.

There is thus no reasonable basis to allow an increased 
evaluation for generalized anxiety disorder in this case for 
any period of time during the appeal period.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.132, Diagnostic 
Code 9400 (1996); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9400 (2006).  

Claim for TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2006).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director,  Compensation and Pension Service, 
for extraschedular consideration all cases of veterans who 
are unemployable by reason of service connected disabilities 
but who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  The rating board will include a full 
statement as to the veteran's service connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b) (2006).

The veteran's sole service-connected disability is 
generalized anxiety disorder evaluated as 50 percent 
disabling, so he does not meet the schedular standards of 
38 C.F.R. § 4.16(a) for a grant of TDIU, and the issue with 
regard to his TDIU claim is whether the Board is required to 
remand that issue for the agency of original jurisdiction for 
referral to VA's Director,  Compensation and Pension Service, 
for extraschedular consideration.

The factual background of the veteran's psychiatric status 
during the appeal period has been set forth above.

In his formal claim of entitlement to TDIU, on VA Form 21-
8940, Veteran's Application For Increased Compensation Based 
On Unemployability, received in June 1996, the appellant 
reported that he is a high school graduate and that he last 
worked full-time in 1991 for an outdoor advertising company 
in the type of work "billboard poster', evidently a form of 
physical labor.  He did not answer the question posed on the 
application form as to the service-connected disability he 
was claiming prevented him from securing and following 
substantially gainful employment.  

In a June 2006 addendum to the report of the examination of 
the veteran which he had conducted in May 2005, a VA clinical 
psychologist reported an opinion that by reason of 
psychiatric impairment the veteran was not considered 
unemployable but rather he would be employable in positions 
which require "little contact' with other people.  The 
examining VA psychologist, who had reviewed the appellant's 
VA claims file,  remarked that the has been chronically vague 
about his alleged problems and symptoms. 

The evidence of record concerning the veteran's employment 
and employability fails to show that the level of industrial 
impairment from his service-connected generalized anxiety 
disorder is of the magnitude or degree so as to preclude 
substantially gainful employment commensurate with his work 
history, education, and job skills.  The appellant may in 
fact be unemployable due to his lack of motivation to work 
and to a combination of multiple non-service-connected 
physical disabilities and his service-connected anxiety but 
that is not sufficient for a grant of TDIU, to which he is 
not entitled.  See 38 C.F.R. § 4.16 (2006). 

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Entitlement to an evaluation in excess of 50 percent for 
generalized anxiety disorder is denied.

Entitlement to TDIU is denied.  



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


